Citation Nr: 0717229	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  98-02 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date prior to June 16, 1994, for 
the award of a 100 percent evaluation for post-traumatic 
stress disorder (PTSD).


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to April 
1969.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona, that denied the benefit 
sought on appeal.  The veteran appealed that decision to the 
Board, and the case was referred to the Board for appellate 
review.

In a decision dated in October 2000, the Board affirmed the 
RO's denial of the benefit sought on appeal.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court), and in an Order dated in 
May 2001, the Court vacated the Board's October 2000 decision 
and returned the case to the Board.  The Board issued another 
decision in May 2000 that continued to deny the benefit 
sought on appeal.  Once again, the veteran appealed the 
Board's decision to the Court, and in an Order dated in 
February 2003, the Court vacated the Board's May 2002 
decision and returned the case to the Board for further 
appellate review.  In October 2003, the Board returned the 
case to the RO for additional development, and following 
accomplishment of the requested development, the case was 
returned to the Board for final appellate review.  In March 
2005, the Board denied the claim.  The veteran again appealed 
to the Court.  Pursuant to a February 2006 Joint Motion for 
Remand, the case has been remanded back to the Board.  


FINDINGS OF FACT

1.  A November 1982 rating decision granted service 
connection for PTSD and assigned a 10 percent evaluation 
effective in April 1982.

2.  A claim for an increased evaluation for PTSD was received 
by the RO in June 1989 and a claim for a temporary total 
evaluation under the provisions of 38 C.F.R. § 4.29 was 
received in November 1990.

3.  In a final February 1991 rating decision, the RO 
confirmed and continued the 10 percent evaluation, assigned a 
100 percent evaluation for the veteran's PTSD under the 
provisions of 38 C.F.R. § 4.29 from October 10, 1990, to 
January 31, 1991, and a 30 percent evaluation from February 
1, 1991; the veteran was notified of this decision and did 
not appeal.  

4.  On June 16, 1994, the RO received a claim from the 
veteran for an increased evaluation for his PTSD.

5.  A rating decision dated in September 1997 granted a 100 
percent evaluation for the veteran's PTSD, effective June 16, 
1994.

6.  There is evidence of treatment showing an increase in 
severity in the veteran's PTSD, within the year preceding the 
June 16, 1994 effective date, specifically, it is factually 
ascertainable that the veteran's PTSD was 100 percent 
disabling as of March 18, 1994, but no earlier. 

7.  There is no evidence of an informal claim or VA treatment 
records that support an effective date earlier than March 18, 
1994, for entitlement to a 100 percent evaluation for PTSD. 


CONCLUSION OF LAW

The requirements for an earlier effective date of March 18, 
1994, and no earlier, for the assignment of a 100 percent 
evaluation for PTSD have been met.  38 U.S.C.A. § 5110 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.132, Part 4, 
Diagnostic Code 9411 (1994); 38 C.F.R. §§ 3.151, 3.155, 
3.157, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate the claims, and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.

VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
February and July 2004 letters from the RO to the claimant.  
In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim and the claimant was afforded additional time to submit 
such evidence.  Thus, the claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  The claimant was also provided 
notice that the claimant should submit pertinent evidence in 
the claimant's possession per 38 C.F.R. § 3.159(b)(1).  The 
claimant was advised of how and where to send this evidence 
and how to ensure that it was associated with the claim.   

The notice of VCAA did not predate initial adjudication of 
the claim.  If there is VCAA deficiency, i.e., VCAA error, 
this error is presumed prejudicial to the claimant.  VA may 
rebut this presumption by establishing that the error was not 
prejudicial.  See Simmons v. Nicholson, No. 2006-7092 (Fed. 
Cir. May. 16, 2007); see also Sanders v. Nicholson, No. 2006-
7001 (Fed. Cir. May. 16, 2007).  However, in this case, the 
claimant was provided notice which was adequate, he was not 
prejudiced, and he fully participated in the appeal.  
Following the notice, the October 2004 supplemental statement 
of the case constituted subsequent process.  The essential 
fairness of the adjudication was not affected.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The claimant was 
provided VCAA content-complying notice and proper subsequent 
VA process.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  In this case, the claimant was 
allowed a meaningful opportunity to participate in the 
adjudication of the claim.  Thus, even though the initial 
VCAA notice came after the initial adjudication, there is no 
prejudice to the claimant.  See Overton v. Nicholson, No. 02-
1814 (U.S. Vet. App. September 22, 2006).

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.   
 
In addition, while the Board decisions of October 2000, May 
2002, and March 2005 have been vacated and remanded by the 
Court, they nonetheless remain a part of the record in this 
case.  These decisions also provided a comprehensive summary 
of the evidence of record relative to the claim, as well as 
the applicable law.  Thus, while the prior Board decisions 
have no legal efficacy on the merits of the claim, they 
clearly also advised the veteran of what evidence was 
necessary to substantiate the claim.  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  The 
Board finds that VA has done everything reasonably possible 
to assist the claimant.  There is sufficient competent 
medical evidence of record to decide the claim, as set forth 
below.  See 38 C.F.R. § 3.159 (c)(4).   
 
In March 2004, the claimant was notified that his private 
attorney was no longer permitted to represent him before the 
Board since VA's Office of General Counsel had cancelled his 
accreditation to represent claimants for VA benefits.  He was 
informed that he could select a new accredited service 
organization, claims agent, or private attorney as a 
representative.  The claimant did not do so.  

The Board notes that VA has undertaken efforts to contact the 
claimant further regarding his representation and claim, 
however, he has not provided VA with a current address.  
Internal VA correspondence dated in March and April 2007 
document these efforts.  Accordingly, the Board will proceed 
without any appointed representation in this case.  Further, 
no additional argument or evidence has been identified.  
Therefore, the Board is charged with reviewed all of the 
evidence currently of record, but the record is fully 
developed as it stands.  The claimant has not indicated to 
the RO or the Board that there is any additional evidence 
that needs to be obtained in order to fairly decide his 
claim.  Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the claimant's 
appeal has been obtained and that the case is ready for 
appellate review.

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

In the circumstances of this case, a remand would serve no 
useful purpose for the issue being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  


Background

In April 1982, a VA Form 21-526, Veteran's Application for 
Compensation or Pension, was received in which the veteran 
claimed service connection for PTSD.  

In conjunction with his claim, VA outpatient records dated in 
1982 were obtained and he was afforded a VA examination in 
September 1982.  These records showed that the veteran was 
cognitively intact.  However, he displayed a look of frozen 
anger and talked on endlessly like a "talking machine."  He 
exhibited anxiety.  He denied hallucination or delusions.  
The examiner on the VA examination noted that the veteran did 
not appear to be "in touch" with their conversation.  When 
the examiner interrupted the veteran, he became angry.  The 
diagnosis was PTSD.  It was noted that the veteran had 
recurrent dreams of Vietnam, sleep disturbance, and 
intensification of symptoms by exposure to events that 
resembled the traumatic Vietnam time and some numbing.  The 
examiner further documented that the veteran had an intact 
marriage.  Although he had repeated job failures, he was 
continuing his efforts to establish himself.  He was socially 
withdrawn, but had some hobbies.  

In a November 1982 rating decision, service connection for 
PTSD was granted and a 10 percent rating was assigned 
effective April 1982.  In a December 1982 letter the RO 
notified the veteran of that rating decision and of his 
appellate rights.  The veteran did not initiate an appeal.  

In June 1989, a VA Form 21-4138, Statement in Support of 
Claim, was received.  The veteran made reference to symptoms 
that he believed were attributable to Agent Orange exposure 
including bleeding from his colon, rashes and blisters on his 
feet, fever blisters, an overall lack of energy, memory loss 
and symptoms he related thereto.  On the reverse side of that 
form, the veteran stated that he found that he could not work 
on a framing crew because he forgot how to do some of the 
work required and had to be instructed over and over again on 
what needed to be done.  That statement contained no specific 
reference to PTSD.

In response to the June 1989 claim, the RO requested VA 
medical records for the past 12 months.  The VA Medical 
Center (VAMC) indicated that they had no such records.  In an 
October 1989 letter, the RO then informed the veteran that 
the RO needed evidence that his service-connected PTSD had 
increased in severity in order to evaluate his claim for 
increased compensation.  The veteran was also notified that 
the evidence should be submitted as soon as possible but that 
it must be received within one year from the date of the 
letter, otherwise, if entitlement to benefits was 
established, payment could be authorized only from the date 
the VA received the evidence.  When additional evidence was 
not received, in a December 1989 letter , the RO informed the 
veteran that because they had not received any additional 
evidence, his claim must be denied and the record closed.  
That letter also informed the veteran of his appellate 
rights.

In September 1990 and October 1990, the RO requested 
information from the VAMC including a hospital summary and a 
21-day certificate.  In December 1990, the RO receive a 
response to the request for records from the VAMC that 
indicated that the veteran had been hospitalized in September 
1990.  

In November 1990, a statement was received from the veteran's 
representative at that time.  The representative requested 
consideration of a temporary total evaluation under the 
provisions of 38 C.F.R. § 4.29 based on the veteran's 
hospitalization for treatment of his PTSD at the VAMC in 
Phoenix, Arizona.  Accompanying that statement was a VA 
medical record dated in September 1990 which showed the 
veteran had been admitted for treatment of his PTSD on 
October 10, 1990.

VA medical records reflect that the veteran was hospitalized 
for treatment of his PTSD for two days in September 1990 and 
also between October 1990 and January 1991.  He presented 
with a full compliment of PTSD symptomatology with an 
emphasis on depression, suicidal ideation, problems with 
anger, social isolation, sleep disturbance, elevated anxiety, 
nightmares, recurrent intrusive thoughts, flashbacks, 
emotional numbing, and hypervigilance.  During the program, 
the veteran exhibited very high motivation and good 
psychotherapy group participation.  The veteran worked on his 
stressors and emotions.  He was provided medication and 
responded.  The residuals at the time of discharge included 
some problems with depression, difficulty with concentration, 
intrusive thoughts, physical reactivity, problems with 
maintaining employment, and particular difficulties with 
anger.  It was noted that the veteran was considered to be 
competent for VA purposes and was currently not a danger to 
himself or others.  His employability was limited in any 
competitive labor market because of his psychological 
difficulties.  Employability would be improved if vocational 
refocusing, assistance, and rehabilitation could be 
established and it was definitely recommended.  

A December 1990 decision granted a 100 percent evaluation 
under the provisions of 38 C.F.R. § 4.29 from October 10, 
1990 based on information from the VAMC that the veteran had 
been hospitalized for treatment of his PTSD in excess of 21 
days.  The 100 percent rating represents a temporary total 
rating.  

After receiving a final hospital summary pertaining to the 
veteran's hospitalization (as set forth above) between 
October 1990 and January 1991, a rating decision dated in 
February 1991 granted a 100 percent evaluation under the 
provisions of 38 C.F.R. § 4.29 between October 10, 1990, and 
January 31, 1991, based on the veteran's hospitalization in 
excess of 21-consecutive days for treatment of his PTSD.  
That rating decision also assigned a 30 percent evaluation 
for the veteran's PTSD effective February 1, 1991, following 
the period of the temporary total rating.  The veteran was 
notified of that decision and of his appellate rights by way 
of a letter dated in February 1991.  The February 1991 letter 
informed the veteran that the effective date of the 30 
percent rating was February 1990, instead of 
February 1, 1991.  The veteran did not initiate an appeal.  

A VA Form 21-4138 was received in February 1991which 
pertained to the veteran's marital status, however, the 
veteran also made reference to retroactive payment starting 
on October 4, 1990, as the date of his claim.

A subsequent March 1991 letter to the veteran addressed the 
veteran's contention regarding a retroactive payment from 
October 4, 1990.  That letter also informed the veteran that 
the February 1991 letter was sent to him in error and 
informed him of the increased evaluation assigned based on 
his hospitalization and the 30 percent evaluation assigned 
following the hospitalization effective February 1, 1991.  
That letter also informed the veteran of his appellate 
rights.  The veteran did not initiate an appeal.

A VA Form 20-8691, Application for Work-Study Allowance, 
dated in February 1992 shows that the veteran was enrolled in 
a community college pursuing an educational training program 
as a recreation therapist.  He requested 18 to 20 hours a 
week in rehabilitation therapy at a nursing home.  A VA Form 
20- 8692, Student Work-Study Agreement, dated in March 1992 
reflects that the veteran agreed to perform 250 hours of 
service between March 1992 and May 1992.  Similar claims were 
filed and approved in May 1992, August 1992, December 1992 
and August 1993.  These were approved for 250 hours, 400 
hours, 425 hours and 400 hours, respectively.

A statement from the veteran received on June 16, 1994, 
indicated that he felt his present condition warranted an 
increase to 100 percent.  He stated that his PTSD had 
progressively worsened.  The veteran stated that he realized 
that he was not getting any better than when he was in the 
PTSD program at the VA Hospital in Phoenix, Arizona.  He 
indicated that he was still meeting with his aftercare group 
at the Vet Center every other week.  The veteran stated  that 
he was starting a new program at the VA Hospital in Tucson in 
July.

In July 1994, the veteran was afforded a VA examination.  At 
that time, he reported that he was seen every week for PTSD 
treatment at the VAMC.  He reported that his medications 
helped him considerably, but he still had some symptoms.  He 
indicated that he had apathy and tended to "blow up" at 
little things.  He related that his wife's concern over her 
aging mother as well as her surgery for an ovarian cyst had 
had an adverse affect on him.  The veteran stated that he had 
attempted self-employment as a commercial bird raiser, but 
his business was down to two cages and had never been 
economically viable.  He reported that he had no motivation 
with regard to his business.  He was also experiencing guilt 
over the way he had treated his wife.  He related that he has 
nightmares and flashbacks, sleep disturbance, irritability, 
and rage.  He stated that he had achieved a degree in 
criminal justice, but had been unable to work for other 
people.  He related that he had also tried to do volunteer 
work at the VAMC, but had gotten into an altercation with 
another volunteer, so he had not returned to volunteer work.  
He reported that his social life was limited to the veteran's 
group and activities that occurred about 5 times per year.  
During his mental status examination, the veteran was anxious 
and perspiring.  The veteran became comfortable enough during 
the interview to talk freely, however, it was difficult for 
the examiner to control and end the interview.  The veteran 
was coherent, but went off on tangents.  His mood was neutral 
and he had a full range of affect, although his anxiety was 
present and he exhibited some deficit in concentration and 
memory.  He was able to abstract and had good judgment.  His 
Global Assessment of Functioning (GAF) was 50 and he was 
considered to be competent.  

A rating decision dated in December 1994 increased evaluation 
for the veteran's PTSD from 30 percent to 50 percent 
effective June 16, 1994, based on the findings of the VA 
examination performed in July 1994.  The veteran appealed the 
December 1994 rating decision.

Additional medical records, including June 1994 and March 
1995 statements from the Vet Center and VA outpatient 
treatment records, were associated with the claims file in 
March 1995, as well as a lay statement from J.G.  In 
addition, the veteran was also afforded VA examinations in 
May 1995 and in November 1996.

J.G. related that the veteran had been known to him for 4.5 
years.  He had observed the veteran in both social settings 
as well as in group therapy.  He indicated that the veteran 
only had a few friends from the combat veterans group .  
Although the veteran appeared to be laid back and in control, 
when he discussed being a tunnel rat, he would show anger, 
almost rage, and would cry uncontrollably.  This person also 
related that the veteran had a high startle reaction.  He 
stated that the veteran had returned to school and was making 
progress, but could not sustain the rigors and demands of 
securing a higher education.  The veteran displayed guilt, 
also.  This person indicated that the veteran has not been 
able to work successfully for many years.  

The June 1994 statement from the Vet Center reflects that the 
veteran had been treated at their facility since March 1991 
and noted that the veteran was 30 percent service connected 
for PTSD.  It was noted that the veteran's PTSD symptoms were 
of a chronic nature and little or no improvement was expected 
in the future.  A March 1995 statement noted that the 
veteran's PTSD symptoms were chronic and severe and 
demonstrated serious impairment in occupational, social and 
family functioning.  The statement summarized that the 
veteran suffered from chronic, severe PTSD which profoundly 
impaired his social, occupational and family functioning and 
that he was not likely to improve beyond his present 
limitation.

In May 1995, the veteran was afforded another VA examination.  
It was noted that the veteran's PTSD symptoms had worsened 
since the 1994 floods in Texas which had intensified his PTSD 
symptoms.  The veteran's anger, rage, and violence were 
discussed.  His GAF was 60.  Overall, the report was 
consistent with the July 1994 VA examination report.  

Thereafter, VA outpatient treatment records dated between 
1989 and 1995 were received.  These records reflected that 
the veteran was seen in the mental health clinic during that 
period of time.  

On October 17, 1989, it was noted that the veteran had 
difficulty working for others.  The veteran would respond to 
confrontation with a blind fight response with reflexive 
intent to do bodily harm.  As a result, the veteran had 
actively avoided working and lived a somewhat isolated 
existence on a 5 acre farm, with his wife, who was employed.  
He was cognitively intact on mental status examination.  He 
was referred for psychological testing.  This psychological 
testing was performed in December 1989 and concluded that the 
veteran had many strengths, was well motivated and appeared 
capable of performing a job that did not demand too much in 
the way of writing, sustained attention and organization.  In 
January 1990, the veteran reported having temper outbursts 
where he would lose control and engage in violent behavior.  
It was noted that his employment as a dance instructor was 
the most satisfying past employment.  In March 1990, it was 
noted that the veteran occupied most of his time watching 
television.  He would not leave his property when he was 
under stress since he might lose control.  In April 1990, the 
veteran discussed entering a PTSD program at the VAMC.  In 
May 1990, it was noted that the veteran occupied his time 
with home construction and automobile projects.  The veteran 
continued to complain of being his own worst enemy.  The 
veteran entered and completed the PTSD program.  

On February 5, 1991, the veteran attended a PTSD group 
session.  The veteran acted appropriately during the session.  
On February 14, 1991, it was noted that the veteran planned 
on entering VA's vocational rehabilitation program to study 
to become a teacher.  The examiner indicated that the goal of 
becoming a teacher seemed unrealistic.  On March 21, 1991, it 
was noted that the veteran's medication was providing 
emotional stability.  His participation in his group therapy 
thereafter was indicated as appropriate.  In April 1991, it 
was noted that separate medication was preventing aggression.  
It was noted that the veteran's behavior, control issues, and 
emotional stability had improved.  From May 1991 onward, his 
PTSD was documented as being stable.  He remained on 
medication.  It was also noted that the veteran was motivated 
and had increased self esteem.  In June 1991, it was noted 
that the veteran had accepted the necessity of participating 
in the Goodwill Work Adjustment Program.  In December 1991, 
it was noted that the veteran would not be able to begin his 
studies as planned and he was angry.  However, in January 
1992, it was noted that the veteran was attending college 
with the goal of a degree in recreational therapy.  The 
veteran occasionally reported flashbacks, however, in May 
1992, the veteran reported that he had not had any impulsive 
outburst of late.  Another record dated in June 1992 noted 
that the veteran was uptight last month regarding school 
pressures, but reported a 3.7 grade point average (GPA) and 
that he felt optimistic.  The assessment was that the veteran 
remained motivated and had good response to medication.  In 
August 1992, it was documented that the veteran was doing 
well. 

In April 1993, it was documented that the veteran continued 
to exhibit progress in his PTSD group with regard to his PTSD 
symptoms, social adjustment at school, and anger control.  
The veteran was noted to be a generally positive member of 
the group.  On June 2, 1993, the veteran was stable.  On June 
4, 1993, it was noted that the veteran had continued in a 
work-study program, but felt that his performance was 
decreasing, he had nightmares related to school, and was 
tired of going to school.  Thereafter, the veteran displayed 
more energy and interest in chosen activity.  From July to 
August 1993, group therapy notes indicate that the veteran 
was considering marital counseling.  He was also beginning an 
internship.  On November 5, 1993, it was noted that the 
veteran was more or less stable.  

Vet Center records dated from April 1993 onward were also 
received.   In October 1993, it was noted that the veteran 
was making gains on social isolation and was progressing.  
However, in December 1993, the counselor noted that the 
veteran avoidance patterns were inhibiting his action with 
regard to his education.  In February 1994, the veteran 
discussed employment, school plans, and depression and 
isolation.  

On March 18, 1994, it was again noted that the veteran had 
made significant gains regarding any social isolation, 
controlling anger, and marital conflicts.  However, it was 
further noted that currently the veteran had become somewhat 
more withdrawn and was adopting a victim role.  His issues 
with isolation were explored.  Thereafter, isolation 
continued to be a focus issue for the veteran.  In April 
1994, a death in the family was also discussed as well as 
isolation.  

On May 6, 1994, the veteran reported that he had dropped out 
of school.  He reported having increased anxiety and too much 
time on his hands.  It was also noted that the veteran was 
fairly stable on his medication.  However, the veteran 
reported having a dissociative response to his Vietnam 
experience.  Subsequent Vet Center records documented group 
treatment for PTSD.  

Thereafter, lay evidence was received.  In a letter received 
in May 1996, from the veteran's wife, she related that when 
the veteran was going to school, he felt better about himself 
and his self-worth.  However, he did not retain all that he 
learned due in part to his medication.  She related that she 
had been able to stay married to the veteran for 22 years 
because she knew how to "turn him off" during his attacks 
of rage.  She stated that when the veteran worked, he worked 
hard, but did not know how to take a break.  She indicated 
that the veteran was not a lazy person, but he was unable to 
handle stress.  He felt guilty about not being able to 
support his family.  He had to walk off of a job site because 
he knew that if he stayed when he was being reprimanded, he 
would become angry and want to harm the supervisor.  

Thereafter, individual letters from the veteran's treating 
medical personnel were received.  In an April 1995 letter, it 
was noted that the veteran had severe PTSD with a GAF of 40-
50.  In an April 1996 letter, R.C., M.D., stated that the 
veteran had chosen to live in an underdeveloped area of the 
desert, in social isolation.  He indicated that for many 
years, the veteran had had an explosive temper and he had 
walked off of dozens of jobs.  In addition, the veteran was 
unable to tolerate social situations.  The physician reported 
that a few years before, the veteran had made a very serious 
and sustained effort to obtain a university degree, but it 
was a failed effort.  In addition, the veteran had regularly 
attended the local Vet Center combat veterans group for over 
5 years, but this was unsuccessful in changing his attitudes, 
behaviors, and problems in his life.  The physician opined 
that the veteran was permanently and totally disabled.  In 
another April 1996 letter, a Vet Center clinical psychologist 
indicated that the veteran had chronic PTSD with little to no 
expected improvement in the future.  

In November 1996, the veteran was afforded another VA 
examination which was consistent with the prior examinations.  
GAF was 50.  

J.G. submitted another letter which was received in March 
1997 which reiterated points made in his prior letter.

A rating decision dated in September 1997 increased the 
evaluation for the veteran's PTSD from 50 percent to 100 
percent, effective June 16, 1994.


Timely Filing an Appeal

An appeal to the Board consists of a timely filed notice of 
disagreement (NOD) in writing and, after a statement of the 
case (SOC) has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200.  An NOD must (1) express 
disagreement with a specific determination of the agency of 
original jurisdiction (AOJ), i.e. the RO; (2) be filed in 
writing; (3) be filed with the AOJ; (4) be filed within one 
year after the date of mailing of notice of the AOJ decision; 
and (5) be filed by the claimant or the claimant's authorized 
representative.  While special wording is not required, an 
NOD must be in terms that can be reasonably construed as 
disagreement with that determination and a desire for 
appellate review.  Gallegos v. Gober, 283 F.3d 1309 (Fed. 
Cir. 2002).

An NOD is a written communication from a claimant or his 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the AOJ and a desire to 
contest the result.  38 C.F.R. § 20.201.  The NOD and 
substantive appeal must be filed with the agency of original 
jurisdiction which issued the notice of the determination 
being appealed.  38 C.F.R. § 20.300.

A substantive appeal consists of a properly completed VA Form 
9 "Appeal to the Board of Veterans' Appeals," or 
correspondence containing the necessary information.  38 
C.F.R. § 20.202.  A substantive appeal must be filed within 
60 days from the issuance of the SOC or within the remainder 
of the one-year period from the date of mailing notification 
of the determination being appealed, whichever period ends 
later.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  A 
substantive appeal should set forth specific allegations of 
error of fact or law related to specific items in the SOC and 
clearly identify the benefit sought on appeal.  38 U.S.C.A. § 
7105(d)(3); 38 C.F.R. § 20.202.

If a decision by the RO goes unappealed, such is final.  A 
final and binding RO decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except on the basis of clear and 
unmistakable error (CUE), as provided in 38 C.F.R. § 3.105 of 
this part.  38 C.F.R. § 3.104(a).  If a claimant wishes to 
reasonably raise CUE, "there must be some degree of 
specificity as to what the alleged error is and, unless it is 
the kind of error...that, if true, would be clear and 
unmistakable error on its face, persuasive reasons must be 
given as to why the result would have been manifestly 
different but for the alleged error."  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).


Rating Criteria for a Psychiatric Disability

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations indicated in the 
recent medical findings with the criteria in the VA's 
Schedule for Rating Disabilities.  38 C.F.R. Part 4.  When 
there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  The veteran's psychiatric 
disability characterized as PTSD is rated under Diagnostic 
Code 9411. 

Since the assigned effective date is June 1994 and the 
veteran seeks an effective date prior to that time, the 
criteria in effect during that period is for consideration.  

Under Diagnostic Code 9411, the rating schedule provides a 30 
percent rating for PTSD where there is definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people; and with psychoneurotic symptoms 
which result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  The rating schedule provides a 50 
percent rating for PTSD where the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired; and in which by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  The rating schedule provides a 70 
percent rating for PTSD where the ability to establish or 
maintain effective or favorable relationships with people is 
severely impaired; and in which the psychoneurotic symptoms 
are of such severity and persistence that there is severe 
impairment in the ability to obtain or retain employment.  
The rating schedule provides a 100 percent rating for PTSD 
where there the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; in which totally incapacitating 
psychoneurotic, symptoms are bordering on gross repudiation 
of reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; and in 
which the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. Diagnostic Code 9411.  Te three 
criteria set forth in Diagnostic Code 9411 are each 
independent bases for granting 100 percent, is reasonable and 
not in conflict with any statutory mandate, policy, or 
purpose.  See Johnson v. Brown, 7 Vet .App. 95 (1994).

Additionally, in reviewing the veteran's disorder under 
Diagnostic Code 9411, the Board must consider the Court 
determination in Hood v. Brown, 4 Vet. App. 301 (1993).  In 
Hood, the Court stated that the term "definite" in 38 C.F.R. 
§ 4.132, was "qualitative" in character, and invited the 
Board to "construe" the term "definite" in a manner that 
would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons or bases" for its decision.  38 U.S.C.A. § 
7104(d)(1).  In a precedent opinion dated November 9, 1993, 
the General Counsel of the VA concluded that "definite" is to 
be construed as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large." VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The 
Board and the RO are bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(d)(1).


Analysis

The veteran essentially contends that he was totally disabled 
prior to June 16, 1994, and should be assigned a total 
disability evaluation prior to that date.  It has been 
asserted on behalf of the veteran that there were claims 
pending prior to that date either in the form of informal 
claims submitted by the veteran, with specific reference made 
to a claim filed by the veteran in June 1989 or other 
informal claims raised by the evidence of record under 38 
C.F.R. § 3.157.

VA law and regulation provide that unless otherwise provided, 
the effective date of an award of increased evaluation shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The claim 
must be considered pursuant to the criteria under 38 U.S.C.A. 
§ 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  "The effective 
date of an award of increased compensation shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  38 U.S.C.A. § 
5110(b)(2).  The implementing regulation summarizes the 
criteria for an effective date of an award of increased 
compensation as the "[e]arliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim."  38 C.F.R. § 
3.400(o)(2).  Thus, if a claim is received after the increase 
in disability is demonstrated, but the increase occurred 
within the prior one year period then the effective date will 
be assigned as of the date of the ascertainable increase. 

In addition, the Court has indicated that it is axiomatic 
that the fact that an increase must be found in order for 
entitlement to an increase in disability compensation to 
arise, in other words, that the service- connected disability 
must have increased in severity to a degree warranting an 
increase in compensation.  See Hazan v. Gober, 10 Vet. App. 
511, 519 (1992) (noting that, under section 5110(b)(2) which 
provides that the effective date of an award of increased 
compensation shall be the earliest date of which it is 
ascertainable that an increase in disability had occurred, 
"the only cognizable 'increase' for this purpose is one to 
the next disability level" provided by law for the particular 
disability).  Thus, determining whether an effective date 
assigned for an increased rating is correct or proper under 
the law requires (1) a determination of the date of the 
receipt of the claim for the increased rating as well as (2) 
a review of all the evidence of record to determine when an 
increase in disability was "ascertainable."  Id. at 521.

Also, with regard to the terms "application" or "claim", the 
Board notes that once a formal claim for compensation has 
been allowed, receipt of a VA hospitalization report, a 
record of VA treatment or hospitalization will be accepted as 
an informal claim for increased benefits, and the date of 
such record will be accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 
3.155(a).

38 C.F.R. § 3.155(c) provides that when a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151 or 38 
C.F.R. § 3.152, an informal request for increase or reopening 
will be accepted as a claim.  38 C.F.R. § 3.157 provides that 
once a formal claim for compensation has been allowed, the 
date of outpatient or hospital examination will be accepted 
as a claim when such reports relate to examination or 
treatment for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year.

In this case, a November 1982 rating decision granted service 
connection for PTSD and assigned a 10 percent evaluation 
effective April 29, 1982.  The veteran was notified of that 
decision and of his appellate rights by a letter dated in 
December 1982.  That decision became final when the veteran 
did not appeal that decision within one year of being 
notified of the decision.  See 38 U.S.C.A. § 7105.  A higher 
rating will not be assigned prior to that final decision as 
the veteran has not claimed CUE.  See Rudd v. Nicholson, 20 
Vet. App. 296 (2006).  As such, the effective date for the 
veteran's 100 percent evaluation for PTSD cannot be prior to 
the date of the November 1982 rating decision. 

The veteran next indicated a desire to file a claim for an 
increased evaluation for his PTSD in a statement received by 
the RO in June 1989.  In that statement he indicated that he 
had been receiving treatment at the VA Medical Center.  The 
RO then requested medical records from the VA Medical Center, 
but was informed that there were no records found pertaining 
to the veteran.  The RO notified the veteran by way of a 
letter dated in October 1989 that additional evidence was 
needed in order to evaluate the severity of his PTSD.  When 
additional evidence was not received by December 1989, the RO 
informed him that because they had not received any 
additional evidence they must deny the veteran's claim and 
close the records.  However, the RO subsequently received 
information indicating that the veteran had been hospitalized 
at a VAMC in September 1990 for two days and later received 
information that the veteran had been hospitalized at the 
VAMC in October 1990 for treatment of his PTSD for a period 
of time in excess of 21 days.

Thereafter, in November 1990, the RO received a request from 
the veteran, through his then representative, requesting a 
temporary total evaluation under the provisions of 38 C.F.R. 
§ 4.29 based on his hospitalization at a VAMC for treatment 
of his PTSD.  After obtaining records of both 
hospitalizations the RO promulgated a rating decision in 
February 1991 which granted a temporary total evaluation 
under the provisions of 38 C.F.R. § 4.29 between October 10, 
1990, and January 31, 1991, based on the veteran's 
hospitalization for treatment of his PTSD.  That rating 
decision also increased the prehospitalization evaluation of 
the veteran's PTSD from 10 percent to 30 percent effective 
February 1, 1991.  Thus, the veteran's June 1989 claim which 
had remained pending, was addressed in this February 1991 
decision.  The veteran was notified of that decision and of 
his appellate rights by way of a letter dated in February 
1991, but after the veteran expressed concern regarding the 
effective date of the benefits awarded under 38 C.F.R. § 4.29 
the RO again notified the veteran of the actions taken by the 
February 1991 rating decision in a letter dated in March 
1991.

The March 1991 letter explained the effective dates for the 
temporary total evaluations assigned and the effective date 
of the assignment of a 30 percent evaluation for PTSD 
following the veteran's hospitalization.  The veteran was 
also notified of his appellate rights with that letter, but 
did not express disagreement with the actions taken by the 
February 1991 rating decision or otherwise express an intent 
to appeal that decision.  Consequently, the February 1991 
rating decision became final when the veteran did not appeal 
that decision within one year of being notified of that 
decision.  See 38 U.S.C.A. § 7105(a).  Therefore, the 
effective date for the veteran's 100 percent evaluation for 
his PTSD that was subsequently granted must be after the 
February 1991 rating decision.

As indicated above, every time the veteran sought treatment 
at a VA facility for PTSD, such constituted either a claim or 
an informal claim.  See 38 CFR § 3.155 (c) and 3.157.  
However, to the extent that this treatment occurred prior to 
the February 1991 rating decision, these informal claims 
merged into the existing claim for an increased rating.  
Thus, although this evidence (informal claims) are discussed 
in detail above, the matter of the rating for PTSD as of 
February 1, 1991, was determined in the final February 1, 
1991 rating decision and will not be revisited nor may the 
100 percent rating be assigned prior to that date.  

In sum, the February 1991 rating decision was final as to the 
issue of the rating for PTSD, determined to be 30 percent, at 
that time.  The veteran did not appeal that assigned rating 
and absent a claim of CUE, the Board cannot assign a rating 
in excess of 30 percent prior to the date of that final 
rating decision of February 1, 1991.  

The Board will first consider if there were any informal or 
formal claims dated between February 1, 1991 and June 16, 
1994.

In this regard, the only correspondence dated after the final 
February 1991 rating decision consists of a statement from 
the veteran dated in February 1991 concerning an inquiry 
about evidence needed to establish his wife as a dependent 
for his VA compensation award and an inquiry concerning a 
retroactive payment for his temporary total evaluation and 
several applications for a work study allowance filed between 
February 1992 and August 1993.  The February 1991 statement 
regarding the veteran's marital status and inquiry concerning 
retroactive benefits was addressed by the RO's February 1991 
letter to the veteran which informed the veteran that his 
monthly rate included an additional allowance for his spouse 
and explained the rationale for the effective date assigned 
for the temporary total evaluation.  The Board would note 
that the veteran was also notified of his appellate rights in 
that letter, but did not express any further disagreement 
with the RO's action in the February 1991 rating decision.  
As indicated above, that rating decision became final one 
year after the veteran was notified of that decision.

As for the work-study allowances claims, they do not in any 
way reflect an intent by the veteran to file for an increased 
evaluation for his PTSD.  Rather, those applications disclose 
that the veteran was attending college and pursuing a work-
study program through the VA.  As such, the record contains 
no informal claim in the form of a statement from the veteran 
requesting a total evaluation for his PTSD for an increased 
evaluation between the final February 1991 rating decision 
and the assigned effective date of June 16, 1994.

With respect to informal claims under 38 C.F.R. § 3.157, the 
Board acknowledges that VA medical records disclose the 
veteran was being seen for treatment in that time frame.  

Following February 1, 1991, the veteran was initially seen on 
February 5, 1991 and thereafter continued to be treated by VA 
through and past the assigned effective date of June 16, 
1994.  These treatment reports were informal claims per 38 
C.F.R. 3.157, which is applicable.  Specifically, a claim for 
compensation was previously allowed.  Therefore the first 
part of 38 C.F.R. § 3.157 has been satisfied: compensation is 
in effect.  Next, the veteran was seen at a VA facility where 
he was treated for his PTSD.  Therefore, the second part of 
38 C.F.R. § 3.157 has been satisfied: VA treatment for the 
service-connected disability.

The Board notes that Court determined that 38 C.F.R. § 3.157 
applies to a defined group of claims, i.e., as to disability 
compensation, those claims for which a report of a medical 
examination or hospitalization is accepted as an informal 
claim for an increase of a service-connected rating where 
service connection has already been established.  Sears v. 
Principi, 16 Vet. App. 244, 249 (2003).  Sears is precedent 
and controlling.  The decision implicitly invalidates 
numerous nonprecedential General Counsel opinions and seems 
to implicitly disregard the regulatory sentence, "or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission."  38 C.F.R. § 3.157(b)(1).  See Gallegos v. Gober, 
14 Vet. App 50, 55, rev'd 283 F.3d 1309 (Fed. Cir. 2002).  
However, as noted, in this case, a formal claim for 
compensation had been allowed and the VA records relate to 
treatment for the veteran's service-connected PTSD.  Thus, 38 
C.F.R. § 3.157 does apply.

The next question is whether these treatment reports, as 
informal claims, established that the veteran was 100 percent 
disabled.  However, these records rather showed that the 
veteran was stable, progressing, enrolled in an educational 
program and a work adjustment program, and generally 
improving.  The lay and medical evidence both shows that 
during this period, the veteran was actively pursuing 
education toward employment and attempting to improve his 
situation.  He was engaged in therapy and was appropriate in 
his group sessions with others.  His difficulties with anger 
control and outbursts were controlled on medication.  He was 
stable.  Accordingly, while these records represented 
informal claims, the criteria for a 100 percent rating were 
not met.  The veteran was not virtually isolated from the 
community during this time.  He was engaged with others and 
appropriate in his interactions as noted by medical 
professional who were competent to make this assessment.  See 
Cohen v. Brown, 10 Vet. App. 128 (1997).  The veteran was 
cognitively intact and not psychotic.  His PTSD did not rise 
to the level of gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  The veteran was unemployed during this 
period; however, he was enrolled in an educational program 
and a work adjustment period and was actively seeking these 
activities to be competitive in the job market.  Thus, he was 
not demonstrably unable to obtain or retain employment.  

As noted, a formal claim for an increased rating was received 
on June 14, 1994.  This is the earliest claim received since 
the prior formal June 1989 claim was adjudicated in the 
February 1991 rating decision which assigned a 30 percent 
rating for PTSD and became final when the veteran did not 
appeal.  There is no unadjudicated claim that can provide a 
basis for an earlier effective date.  The Board must next 
consider if there was any evidence of treatment showing an 
increase in severity within the year preceding June 14, 1994, 
and whether it was factually ascertainable that the veteran's 
PTSD was 100 percent disabling during that time.

The evidence dated one year prior consists of evidence dated 
from June 14, 1993 to June 14, 1994.  

As noted, the veteran had been exhibiting stability and 
progress from February 1991 onward.  He clearly was making a 
concerted effort to obtain an education to obtain employment 
and his participation in PTSD programs was assisting with his 
PTSD symptoms.  However, as of March 18, 1994, the veteran 
began exhibiting problems with isolation which negatively 
affected his education and his progress.  This area continued 
to be explored.  It appears that the RO granted the 100 
percent rating based on the veteran's social isolation and 
inability to obtain employment.  The record demonstrates that 
the veteran's deterioration in these areas was noted on March 
18, 1994.  This date comes within the one year preceding the 
June 14, 1994 effective date.  This record was a Vet Center 
record and not a VA record over which VA has control and may 
be an informal claim; thus it was not an informal claim.  
However, this record shows that it was factually 
ascertainable that the veteran's PTSD was 100 percent 
disabling as of March 18, 1994.  Thus, he was 100 percent 
disabled as of this date.

Thus, a formal claim for an increased rating was received on 
June 14, 1994.  However, it is factually ascertainable that 
the veteran was 100 percent disabled due to PTSD within one 
year prior to the date of the formal claim, as of March 18, 
1994.  

To the extent that there were informal claims dated prior to 
February 1, 1991, those claims were denied in that final 
rating decision.  From February 1, 1991 onward, there were 
informal claims for an increased rating for PTSD by way of 
the VA medical records, beginning with the February 5, 1991 
record through a May 6, 1994 record, however, the evidence 
contained in those records spanning that time period did not 
establish entitlement to a total schedular rating prior to 
March 18, 1994, and can not serve as a basis for an earlier 
effective date.

The Board also notes that reference has been made in the 
course of this appeal to the veteran's possible entitlement 
to a total evaluation based on individual unemployability due 
to his service-connected disability with reference to 38 
C.F.R. § 4.16, the Board would note that the veteran's 
disability was only evaluated as 30 percent disabling, and as 
such did not meet the percentage requirements for such an 
evaluation under 38 C.F.R. § 4.16(a).  

Furthermore, even were the veteran to meet the percentage 
requirements, that is a single disability ratable at 60 
percent or more, the provisions of 38 C.F.R. § 4.16(c) in 
effect at that time provided that in such cases, where a 
psychiatric disability was the only service connected 
disability and was evaluated as 70 percent disabling, the 
psychiatric disorder should be assigned a 100 percent 
schedular evaluation under the appropriate diagnostic code.  
The evidence does not establish that the criteria for the 70 
percent rating was met prior to March 18, 1994.  The 
veteran's ability to establish or maintain effective or 
favorable relationships with people was not severely 
impaired; and the psychoneurotic symptoms were not of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  As noted, the 
veteran was actively engaged in group therapy groups, working 
on marriage improvement, and going to school and pursuant 
work adjustment with Goodwill.  

While the Board acknowledges that a total evaluation based on 
individual unemployability (TDIU) can be assigned on an 
extraschedular basis under 38 C.F.R. § 4.16(b), given that 
the veteran was attending school and participating in a work 
study program, the Board finds that even had the record 
demonstrated that the veteran filed a formal or informal 
claim for a total evaluation based on individual 
unemployability between February 1991 and March 1994 (the 
currently assigned earlier effective date for a 100 percent 
rating for PTSD), and, as indicated above, no such claim for 
TDIU benefits was received in that time frame, the evidence 
of record did not demonstrate that the veteran was unable to 
secure and follow a substantially gainful occupation given 
the activities he was pursuing in that time period. 

Accordingly, the criteria for a March 18, 1994 effective date 
for a 100 percent rating for PTSD, but no earlier, have been 
met.  No date earlier is for assignment.  


ORDER

An earlier effective date of March 18, 1994 for the 
assignment of a 100 percent rating for PTSD is granted, 
subject to VA regulations governing the payment of monetary 
benefits.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


